EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 7/25/18 has been entered. Claims 1-2, 4, 6-7, 9, 11-17, and 22-23 remain pending in the application. Claims 1-2, 4, 6-7, 9, and 12-17 have been amended. Claims 22-23 are new.
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 04/26/22 is acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 07/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10226782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As stated previously in the notice of allowance in US 15/038277 –to which US 17/129816 claims priority, the following limitations when considered in context make claim 9 inventive: wherein the valve housing has a lower end to unseal the first unsealing portion of the content-accommodating container.
Specifically, closest prior art of record (W0 01/30668 and US 5292033 and US 8267280) fails to teach the details of the applicant’s invention as cited in claim 1 as a whole, including: a content-accommodating product comprising a compressed gas or liquid gas filled in the content accommodating container in combination with a valve housing having a lower end to unseal a first unsealing portion of the content accommodating container. There is no motivation to combine the arts of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RG/
Examiner, Art Unit 3754

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/27/2022